Case 8:20-cv-00088-JSM-AAS Document 1-1 Filed 01/13/20 Page 1 of 10 PageID 10




                                 Exhibit “A”
Case 8:20-cv-00088-JSM-AAS Document 1-1 Filed 01/13/20 Page 2 of 10 PageID 11
Case 8:20-cv-00088-JSM-AAS Document 1-1 Filed 01/13/20 Page 3 of 10 PageID 12
Case 8:20-cv-00088-JSM-AAS Document 1-1 Filed 01/13/20 Page 4 of 10 PageID 13
Case 8:20-cv-00088-JSM-AAS Document 1-1 Filed 01/13/20 Page 5 of 10 PageID 14
Case 8:20-cv-00088-JSM-AAS Document 1-1 Filed 01/13/20 Page 6 of 10 PageID 15
Case 8:20-cv-00088-JSM-AAS Document 1-1 Filed 01/13/20 Page 7 of 10 PageID 16
Case 8:20-cv-00088-JSM-AAS Document 1-1 Filed 01/13/20 Page 8 of 10 PageID 17
Case 8:20-cv-00088-JSM-AAS Document 1-1 Filed 01/13/20 Page 9 of 10 PageID 18
Case 8:20-cv-00088-JSM-AAS Document 1-1 Filed 01/13/20 Page 10 of 10 PageID 19
